DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mckendrick et al. (US 2020/0189487 A1) hereinafter Mckendrick.
Regarding claim 1, Mckendrick teaches a method for mounting an assembly on a vehicle (Title; Abstract), comprising:
mounting cameras or sensors (510) in a first mount apparatus (examiner is interpreting the structure within centerpiece 525 to be a first mount apparatus) (Fig 34; [0044]);
coupling the first set of mount apparatus to a bottom panel of an enclosure (525) (examiner notes bolt-like structures in Fig 34),
	wherein the enclosure (500) comprises four side surfaces located in between a top surface and a bottom surface,
	wherein the four side surfaces comprise a first side surface opposite to a third side surface, and a second side surface opposite to a fourth side surface (Fig 32-34),
	wherein the first side surface has an opening (515b) (examiner notes a common definition for “opening” is “a vacant or unobstructed space that is man-made” (wordnetweb.princton.edu) as a window is a man-made unobstructed area, Mckendrick meets the limitation),
	wherein a cavity is located in between the four side surfaces, and
	wherein the cavity is accessible via the opening (Fig 32-34; [0044]-[0045]);
coupling a top panel and the bottom panel to the top surface and the bottom surface, respectively (Fig 32-34)
	wherein the first set of mount apparatus coupled to the bottom panel have the cameras or the sensors (510) that face the opening (515b) (Fig 34); and
coupling the enclosure to the vehicle ([0044], [0026]).
Regarding claim 2, Mckendrick teaches coupling a second set of mount apparatus (examiner notes the structure in 520) to a second bottom panel to a side enclosure (520) (Fig 34; [0044]),
	wherein the side enclosure (520) comprises a plurality of side surfaces (Fig 32),
	wherein at least one side surface of a plurality of side surfaces includes another opening (515a, 515c) (Fig 32, 34; ([0044]-[0045]); , and
	wherein the second set of mount apparatus coupled to the second bottom panel have a second set of cameras or sensors (510) that face the another opening (515a, 515c) in the at least one side surface (Fig 34; [0044]-[0045]),
coupling a second top panel to a top surface of the side enclosure (520) (Fig 32);
coupling the second bottom panel to a bottom surface of the side enclosure (520) (Fig 32, 34); and
coupling another side surface of the plurality of side surfaces of the side enclosure (520) to the second side surface of the enclosure (525) or to the fourth side surface of the enclosure (Fig 32, 34; [0045]-[0046]).
Regarding claim 10, Mckendrick further teaches the first set of mount apparatus are coupled to the bottom panel of the enclosure (520) using a plurality of screw holes in the bottom panel (examiner notes the fasteners used in Fig 34), and wherein locations of the plurality of screw holes in the bottom panel are pre-determined ([0035]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mckendrick.
Regarding claim 18, Mckendrick teaches the method of claim 1 above. Mckendrick does not explicitly teach with this embodiment, the use of electrical cables.
However, Mckendrick teaches inserting electrical cables (445) into an enclosure (400) from a set of through holes that extend from one side of the back surface to another side of the back surface (examiner notes two similar portions 425, 430 that both have an electrical cable inserted in the back surface as seen in Figures 25-26), 23 155312904.1Patent ApplicationAttorney Docket No. 128000-8067.US03wherein the electrical cables (445) are inserted into the cavity of the enclosure, and wherein the cameras receive power from the electrical cables (Fig 24-26; [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Figures 32-34 of Mckendrick to use electrical cables that are inserted in the third side surface from a set of through holes that extend from one side of the third side surface to another side of the third side surface as taught by a different embodiment of Mckendrick for the predictable result of powering the cameras.
Regarding claim 19, Mckendrick teaches limitations of claim 2 as discussed above and as similarly discussed in claim 18, further teaches inserting electrical cables (425) into the enclosure from a set of through holes that extend from one side of the back side surface to another side of the back side surface, wherein the electrical cables (445) are inserted into the cavity of the enclosure, wherein the cameras receive power from the electrical cables (Fig 24-26; [0042]).
Mckendrick does not explicitly disclose inserting at least some of the electrical cables via a hole in the second side surface of the enclosure or the fourth side surface of the enclosure.
As there are cameras in the side enclosure (520) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Figures 32-34 of Mckendrick to insert electrical cables into the side enclosure via a hole in the second side surface of the enclosure or in the fourth side surface of the enclosure for the predictable result of powering the cameras.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mckendrick in view of Minikey, JR. et al. (US 2016/0191863 A1) hereinafter Minikey.
Regarding claim 3, Mckendrick teaches limitations of claim 2 as discussed above but does not explicitly teach the structure for each mount apparatus.
Minikey teaches a method of mounting an apparatus for a vehicle camera (Title; Abstract) and further teaches for each mount apparatus, the method comprises:
coupling a solid top portion (128) of a mount apparatus to a solid bottom portion (124) of the mount apparatus (Fig 12; [0048]),
	wherein the coupling of the solid top portion (128) to the solid bottom portion (124) aligns a first set of cutout regions (130, 158) on a bottom of the solid top portion with a second set of cutout regions (140, 184, 160) on top of the solid bottom portion to form a plurality of through holes (176) having a inclined angle relative to a bottom surface of the solid bottom portion (124) (Fig 8, 10, 12; [0054]; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mckendrick such that each mount apparatus has the method of forming each mount apparatus as taught by Minikey in order to form a mount apparatus that can properly house the camera or sensor and prevent damage of such component (see Minikey; [0054]).
Regarding claim 4, Mckendrick teaches limitations of claim 3 as discussed above but does not explicitly disclose the structure for each mount apparatus.
Minikey teaches the solid top portion (128) comprises: 
a first top surface (examiner will interpret the surface exposed on the outside of the camera assembly 110 to be the first top surface) (Fig 8-12), 
a first bottom surface (examiner will interpret the surface on the inside of the camera assembly 110 to be the first bottom surface) opposite to the first top surface and comprising the first set of cutout regions (130, 158), and 
a set of holes (158) that extend from the first top surface to the first bottom surface (Fig 12; [0054]); and 
wherein the solid bottom portion (124) comprises: 
a second top surface (examiner will interpret the surface inside the camera assembly 110 to be the second top surface) that comprises another set of holes (160) corresponding to the set of holes (158), and wherein the second top surface includes the second set of cutout regions (140, 184, 160) (Fig 8, 12; [0054], [0057]), and 
a second bottom surface opposite to the second top surface (Fig 8-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Mckendrick such that the mount apparatus comprises the top portion and bottom portion with first and second top and bottom surfaces as taught by Minikey in order to form a mount apparatus that can properly house the camera or sensor and prevent damage of such component (see Minikey; [0054]).
Allowable Subject Matter
Claims 5-9, 11-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726        


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726